Coffey, J.
This was an action by the appellant against the appellee, as treasurer of Jackson county, to enjoin the collection of a tax.
It appears, from the complaint in the cause, that the appellant is a national bank, duly organized under the laws of the United States. It was duly assessed on all *694its property in Jackson county for the year 1891. Without any appeal, the State Board of Tax Commissioners assumed to raise the assessment made by the county board of review, and this action was brought, in the Jackson Circuit Court, to enjoin the collection of the tax assessed on the increased value of the appellant’s property, placed, upon it by the State Board of Tax Commissioners. The court sustained a demurrer to the complaint.
Filed May 11, 1894.
In this ruling the Jackson Circuit Court erred. In the absence of an appeal, the State Board of Tax Commissioners had no jurisdiction over the matter, and its action was a mere nullity. Cummings v. Stark, 34 N. E. Rep. 444; Jones, Treas., v. Rushville Nat’l Bank, 138 Ind.-.
Judgment reversed, with directions to the Jackson Circuit Court to overrule the demurrer of the appellee to the appellant’s complaint.